Dear Mr. Hunt:
Your request for an Attorney General Opinion has been forwarded to me for research and reply.
In your request, you explained that the Office of State Buildings maintains buildings throughout the state and provides the proper number of parking spaces for those who are mobility-impaired at each of those facilities. You explained that one or more of those designated spaces at each facility has a "Van-Accessible" sign. You further explained that a citizen has requested that the word "only" be added to the "Van-Accessible" sign so that other vehicles licensed as mobility-impaired will not park in the "Van-Accessible" spaces. Accordingly, you have requested an opinion from this office regarding whether state or federal law requires the Office of State Buildings to honor this request. For the reasons stated below, the answer to this question is no.
The Americans with Disabilities Act of 1990 ("ADA"), which was codified in 42 U.S.C. 12181, et seq., prohibits discrimination on the basis of disability in public accommodations. Moreover, the ADA requires public accommodations and facilities be constructed to comply with the ADA Accessibility Guidelines for Buildings and Facilities ("ADAAG"), which is contained in Appendix A to28 C.F.R. Part 36. See 28 C.F.R. § 36.406(a). The Louisiana State Legislature also adopted the ADAAG guidelines so that public facilities in Louisiana would be in compliance with the ADA, including those regulations regarding parking for the mobility-impaired. See LSA-R.S. 40:1733; LSA-R.S. 40:1735; LSA-R.S. 40:1742.
Section 4.1.2(5)(a) of the ADAAG establishes the number of parking spaces in a public facility that are to be designated as accessible to those licensed as mobility-impaired, and this number is based upon the total number of spaces available in the parking lot. Section 4. 1.2(5)(b) of the ADAAG requires that one out of every eight of those spaces be designated as "Van-accessible" and all parking lots must have at least one "van-accessible" parking space. Under Section 4.6.4 of the ADAAG, those van accessible spaces must be designated with an additional sign that says "Van-Accessible" underneath the regular sign designating the space for those who are licensed as mobility-impaired.
This section of the ADAAG does not say that the sign is to read "Van-Accessible Only." Further, the appendix to the ADAAG specifically states that "[a] sign is needed to alert van users to the presence of the wider aisle, but the space is not intended to be restricted only to vans." See ADAAG Section A4.6.3. Accordingly, it was not the intent of the ADAAG to restrict spaces designated as "van-accessible" to only those with vans. Thus, the Office of State Buildings should not honor the request to restrict "van-accessible" spaces to only van drivers. Rather, the "van-accessible" spaces are available to all those who are licensed as mobility-impaired.
If this office can be of further assistance, please do not hesitate to contact us.
  Very truly yours,
  CHARLES C. FOTI, JR. ATTORNEY GENERAL
  BY:_________________________ KRISTI DEASON HAGOOD ASSISTANT ATTORNEY GENERAL